Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-13 (Ex
                                        14-5Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   1 of 31 of 3




                         EXHIBIT I-1
Case Case
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-13 (Ex
                                        14-5Parte)
                                              Filed 02/26/21
                                                    Filed 02/24/21
                                                              Page Page
                                                                   2 of 32 of 3
 Case Case
      1:21-cv-01625-GHW
           1:21-cv-01625-GHW
                          Document
                              Document
                                   4-13 (Ex
                                         14-5Parte)
                                               Filed 02/26/21
                                                     Filed 02/24/21
                                                               Page Page
                                                                    3 of 33 of 3




           BEIJING CITY PUBLIC SAFETY BUREAU CHAOYANG SUB-BUREAU
                                     NOTICE OF DETENTION
                                     JGCJT (2019) No. 000478


Family of Yanwu Li:



         According to Article Eighty two of the Criminal Procedure Law of the People's Republic
of China, this bureau has criminally incarcerated LI, YANWU (Gender: Male, Date of Birth:
July 6       , address: Beijing Chaoyang District Huisheng Garden, Building 21, Unit 1, No.
704), who is suspected of engaging illegally soliciting cash deposits from the public. The said
suspect is now being held in custody at Chaoyang Detention Center.



                                                            Beijing City Public Safety Bureau
                                                            Chaoyang Sub-bureau (Seal)
                                                            January 9th, 2019




Note: Address of the Detention Center____________________________________




This copy is for detainee’s family
